Per curiam.
David L. Hill and Robert L. Schwind were indicted by a United States Grand Jury for two counts of conspiring to evade income taxes, and with knowingly assisting a taxpayer in filing a false return. Both pleaded guilty and filed petitions for voluntary discipline in the form of surrender of their licenses to practice law.
The conspiracy, known as the United States Tax Planning Services, Ltd., operated in the Grand Cayman Islands, where Schwind and Hill established fraudulent tax shelters for American clients, created fictitious insurance premiums, corporations, bank accounts, offshore trusts, and other matters, all in violation of Title 18 USC § 371, and of I.R.C. 26 USC § 7206 (2).
Standard 66 of Bar Rule 4-102 provides that a member of the Bar may be disbarred for the conviction of a crime involving moral turpitude. The State Disciplinary Board recommended accepting their petitions for voluntary discipline and permitting them to surrender their licenses to practice law in the State of Georgia.
We approve the Board’s recommendation. Robert L. Schwind and David L. Hill are permitted to surrender their licenses to practice law, which is the equivalent of disbarment. Their names are to be stricken from the rolls of attorneys authorized to practice law in this state.

All the Justices concur.

*697Decided September 5, 1985.
William P. Smith III, General Counsel State Bar, Elizabeth Anne Bloom, Assistant General Counsel State Bar, for State Bar of Georgia.